Name: Commission Regulation (EEC) No 3194/87 of 26 October 1987 re-establishing the levying of customs duties on umbrellas and sunshades and to other toys, working models of a kind, used for recreational purposes falling within headings 66.01 and 97.03, originating in Singapore, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3924/86 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  miscellaneous industries
 Date Published: nan

 No L 304/2127 . 10 . 87 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3194/87 of 26 October 1987 re-establishing the levying of customs duties on umbrellas and sunshades and to other toys , working models of a kind, used for recreational purposes falling within headings 66.01 and 97.03 , originating in Singapore , to which the preferen ­ tial tariff arrangements set out in Council Regulation (EEC) No 3924/86 apply Whereas , in the case of umbrellas and sunshades and to other toys working models of a kind used for recreational purposes, originating in Singapore, the individual ceiling was fixed at 2 100 000 and 20 000 000 ECU ; whereas, on respectively 13 October 1987, imports of these products into the Community originating in Singapore reached the ceiling in question after being charged thereagainst ; whereas it is appropriate to re-establish the levying of customs duties in respect of the products in question against Singapore, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3924/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of certain industrial products originating in developing countries ('), and in particular Article 15 thereof, Whereas, pursuant to Articles 1 and 12 of Regulation (EEC) No 3924/8 , suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I , within the framework of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 13 of that Regulation , as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; HAS ADOPTED THIS REGULATION : Article 1 As from 30 October 1987, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3924/86, shall be re-established on imports into the Community of the following products originating in Singapore : Order No CCT heading No and NIMEXE-code Description 10.0700 66.01 (66.01 -all numbers) Umbrellas and sunshades (including walking-strick umbrellas, umbrella tents and garden and similar umbrellas) 10.1300 97.03 (97.03-all numbers) Other toys ; working models of a kind used for recrea ­ tional purposes Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 October 1987 . For the Commission COCKFIELD Vice-President (') OJ No L 373, 31 . 12 . 1986, p. 1 .